Citation Nr: 1724270	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 1, 2016, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter was previously remanded by the Board in February 2014 and April 2016 for additional development.  As the requested development has been completed, the matter is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, a January 2017 RO decision granted an increased 100 percent disability rating for the Veteran's service-connected coronary artery disease status post coronary artery bypass graft (CABG), effective September 1, 2016.  The Board is cognizant that the assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2014) if a separate disability supports a TDIU independent of the disability with a 100 percent rating).  The Veteran is additionally service-connected for bilateral chronic pleural effusions with atelectasis, currently rated as noncompensable from March 8, 2016 (the matter of entitlement to a compensable initial disability rating has been deferred pending receipt of pulmonary function test (PFT) results from a December 2016 VA examination); however, the Board finds it probative that the December 2016 VA examiner determined the Veteran's respiratory disability did not have a functional impact upon his ability to work.  Based upon the above, the Veteran does not currently meet the threshold for an award of SMC and TDIU is not warranted based upon his additional service-connected respiratory disability; moreover, any grant of TDIU based upon his service-connected heart disability currently rated as 100 percent disabling would constitute impermissible "duplicate counting of disabilities."  See Bradley, 22 Vet. App. 280.  Therefore, as the RO has previously awarded a 100 percent disability rating for the Veteran's service-connected heart disability from September 1, 2016, his TDIU claim is rendered moot from that date.  

The issue of entitlement to a TDIU rating prior to September 1, 2016, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a TDIU rating prior to September 1, 2016, to include on an extraschedular basis.  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director of Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

The Veteran is currently service-connected for coronary artery disease status post coronary artery bypass graft (CABG) (rated as 30 percent disabling from August 1, 2012, 60 percent disabling from October 29, 2015, and 100 percent disabling from September 1, 2016) and bilateral chronic pleural effusions with atelectasis, currently rated as noncompensable from March 8, 2016.  As such, the Veteran does not currently meet the schedular percent requirements for a TDIU rating prior to September 1, 2016.  38 C.F.R. § 4.16(a).  

Notably, the matter of entitlement to a compensable initial disability rating for bilateral chronic pleural effusions with atelectasis has been deferred pending receipt of PFT results from a December 2016 VA examination, which may yet lead to a change in the Veteran's combined disability rating during the period on appeal.  In any event, the Veteran's failure to meet the schedular percentage requirements of 38 C.F.R. § 4.16(a) prior to September 1, 2016 does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  

A review of the record reveals that upon VA heart examination in October 2015, the Veteran reported an occupational history including thirty-five years as a construction worker.  The VA examiner found that the Veteran's coronary artery disease resulted in functional impact upon his ability to work including difficulty with heavy and exertional activity and high-stress labor.  

A June 2016 VA social and industrial survey documents the Veteran's consistent report of his occupational history as a heavy equipment operator for thirty-five years, with no other jobs following his military service.  Notably, the examiner concluded that the Veteran was unable to work as a heavy equipment operator due to his heart condition.  

More recently, upon VA heart examination in December 2016, a VA examiner concluded that the Veteran would not be able to work in most jobs due to his service-connected coronary artery disease.  

The Board finds that the evidence of record as discussed above suggests that the Veteran was unemployable due to his service connected coronary artery disease prior to September 1, 2016, especially in light of his prior work experience which was limited to construction work and operating heavy machinery.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Moore, 1 Vet. App. 356; Hatlestad, 5 Vet. App. 524.  As such, remand of the Veteran's claim of entitlement to TDIU rating prior to September 1, 2016 is warranted for referral to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular TDIU claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to a TDIU rating prior to September 1, 2016 to the Director of Compensation Service for consideration of TDIU on an extraschedular basis.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

2.  Following the above, undertake any additional development warranted.  Then, readjudicate the Veteran's claim of entitlement to a TDIU rating prior to September 1, 2016.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

